Electronically Filed
                                                        Supreme Court
                                                        SCWC-10-0000061
                                                        01-FEB-2012
                                                        10:33 AM



                           SCWC-10-0000061


          IN THE SUPREME COURT OF THE STATE OF HAWAI'I



                           STATE OF HAWAI'I,

                    Respondent/Plaintiff-Appellee,


                                  vs.


                            CLIFFORD AKANA,

                    Petitioner/Defendant-Appellant.



         CERTIORARI TO THE INTERMEDIATE COURT OF APPEALS

           (ICA NO. CAAP-10-0000061; CR. NO.01-1-1738)


       ORDER REJECTING APPLICATION FOR WRIT OF CERTIORARI

   (By: Recktenwald, C.J., Nakayama, Duffy, McKenna, JJ., and

      Circuit Judge Ayabe, in place of Acoba, J., recused)


          Petitioner/Defendant-Appellant Clifford Akana’s


Application for Writ of Certiorari filed on December 21, 2011, is


hereby rejected.


          DATED: Honolulu, Hawai'i, February 1, 2012.

Dana S. Ishibashi, on              /s/ Mark E. Recktenwald

the application for

Petitioner/Defendant-              /s/ Paula A. Nakayma

Appellant.

                                   /s/ James E. Duffy, Jr.


                                   /s/ Sabrina S. McKenna


                                   /s/ Bert I. Ayabe